      Case 2:17-cv-01422-KJM-AC Document 24 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MARK A. JONES,                                      No. 2:17-cv-1422 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   SENOGOR, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 18, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. ECF No. 13. Plaintiff has filed

23   objections to the findings and recommendations. ECF No. 17.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                        1
     Case 2:17-cv-01422-KJM-AC Document 24 Filed 10/29/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed May 18, 2020 (ECF No. 13), are adopted in
 3   full; and
 4           2. The claims against defendants Senogor, San Joaquin General Hospital, and Baker are
 5   dismissed without leave to amend.
 6   DATED: October 28, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
